             Case 4:20-cv-05082-SAB                   ECF No. 14         filed 09/09/20     PageID.67 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                   for the_                                       FILED IN THE
                                                                                                              U.S. DISTRICT COURT
                                                      Eastern District of Washington                    EASTERN DISTRICT OF WASHINGTON


                NICKY LEE CREEKMORE,
                                                                                                         Sep 09, 2020
                                                                     )                                        SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:20-cv-05082-SAB
       ROBERT FERGUSON and SCOTT SOUZA,                              )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Petition (ECF No. 1) is DISMISSED without prejudice pursuant to Rule 4, Rules Governing Section 2254 Cases in
’
              the United States District Courts.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge               Stanley A. Bastian                                            .




Date: 9/9/2020                                                              CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lennie Rasmussen
                                                                                          (By) Deputy Clerk

                                                                             Lennie Rasmussen
